HEDRICK, Judge.
The defendant’s assignment of error number 10, based on exception number 26, presents for review the question of the sufficiency of all the evidence to go to the jury on the charge of involuntary manslaughter.
The principles of law upon which criminal responsibility is determined in automobile accident cases were aptly stated by Stacy, C.J., in State v. Cope, 204 N.C. 28, 167 S.E. 456 (1933) :
“4. Culpable negligence in the law of crimes is something more than actionable negligence in the law of torts. (Citations omitted)
“5. Culpable negligence is such recklessness or carelessness, proximately resulting in injury or death, as imports a thoughtless disregard of consequences or a heedless indifference to the safety and rights of others. (Citations omitted)
* * *
“6. An intentional, wilful or wanton violation of a statute or ordinance, designed for the protection of human life or limb, which proximately results in injury or death, is culpable negligence, (Citations omitted)
“7. But an unintentional violation of a prohibitory statute or ordinance, unaccompanied by recklessness or probable consequences of a dangerous nature, when tested by the *318rule of reasonable previson, is not such, negligence as imports criminal responsibility. (Citations omitted).”
The question thus presented is whether all the evidence, when considered in the light most favorable to the State, gives rise to an inference of culpable negligence upon the part of the defendant in the operation of his automobile which proximately caused the accident resulting in the death of Wade Shook. We think not.
In State v. Massey, 271 N.C. 555, 157 S.E. 2d 150 (1967), it is stated:
“The mere fact that a pedestrian (child or adult) is killed when run over by an automobile in a public street does not make out a prima facie case of civil negligence. Tysinger v. Dairy Products, 225 N.C. 717, 36 S.E. 2d 246; Mills v. Moore, 219 N.C. 25, 12 S.E. 2d 661. A fortiori, it does not give rise to an inference of culpable negligence. State v. Reddish, 269 N.C. 246, 152 S.E. 2d 89.”
The mere fact that the defendant’s automobile ran off or skidded off the road without other evidence of dangerous operation does not necessarily raise an inference of negligence upon the part of the driver. Winfield v. Smith, 230 N.C. 392, 53 S.E. 2d 251 (1949). There is no evidence in this record of dangerous speed or perilous operation causing the defendant’s vehicle to run off the road.
Unaccompanied by evidence of dangerous or perilous operation at the time and place of the accident, evidence that the defendant was driving his automobile 40 to 50 miles per hour three-fourths to three-tenths of a mile from the scene has no force to prove the culpable negligence of the defendant at the time and place of the accident resulting in the death of Wade Shook.
The evidence, while revealing a tragic occurrence on a narrow, mountain road, does not sustain a charge of culpable negligence. At most it would indicate civil negligence in driving at a speed greater than is reasonable and prudent under the conditions then existing. The defendant obviously endeavored to avoid the deceased who was in the road. The motion for judgment as of nonsuit should have been sustained.
Reversed.
Judges Campbell and Britt concur.